  Case 19-19549        Doc 38   Filed 09/11/20 Entered 09/14/20 08:23:35              Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                         )                BK No.:    19-19549
Tomeka and Marcus Anderson,                    )
                                               )                Chapter: 13
                                               )
                                                                Honorable LaShonda Hunt
                                               )
                                               )                Joliet
                Debtor(s)                      )

                        ORDER GRANTING MOTION TO MODIFY PLAN

        THIS MATTER coming to be heard on the motion of the Debtors, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises, due notice having been
given to all parties entitled thereto:

It is ORDERED:

1. The motion is GRANTED.

2. The current default is deferred to the end of the plan.

3. The plan base shall remain the same.

4. Due to the pandemic and amendment to the CARES Act the plan may run longer than 60 months.



                                                             Enter:


                                                                      Honorable LaShonda A. Hunt
Dated: September 11, 2020                                             United States Bankruptcy Judge

 Prepared by:
 John J. Ellmann
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/ 520-8100
